Citation Nr: 0313284	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1942 and from June 1945 to June 1946.  The veteran 
was a Prisoner of War (POW) between April 1942 and September 
1942.  The veteran died of hepatoma in October  1987.  The 
appellant is the veteran's widow.  

The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the Board of Veterans' Appeals (the Board) in February 1991.  
The basis of that decision was that the evidence of record 
did not demonstrate that the cause of the veteran's death was 
related to his service or that he developed any presumptive 
condition as a result of his POW status.  In a February 1998 
decision, the Board determined that new and material evidence 
which was sufficient to reopen the claim had not been 
submitted.  

The appellant filed her latest claim of entitlement to VA 
death benefits in September 2000.  This matter has come 
before the Board on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (the RO) which determined that new and 
material had not been submitted to reopen the previously-
denied claim of entitlement to service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in October 1987.  The death lists the 
immediate cause of death as cardio-respiratory arrest, with 
the antecedent cause listed as hepatoma.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability and he had not claimed 
service connection for any disorder during his lifetime.  

3.  In February 1998, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for the cause of the veteran's death.  

4.  Evidence submitted since the February 1998 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim presented.  


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. § 
7103(a) (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence received since the February 1998 Board decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in essence contends that the veteran's death 
was related to his military service.  As described in the 
Introduction, the appellant's claim has been denied by the 
Board on two prior occasions, most recently in February 1998.

In the interest of clarity, the Board will initially address 
certain preliminary matters.  The Board will then set out law 
and regulations which are pertinent to this case.    The 
factual background of the case will then be set forth.  
Finally, the Board will
analyze the appellant's claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
generally  applicable to the appellant's claim.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) 
(West Supp. 2002).

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 C.F.R. 
§ 3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice provisions found in the 
VCAA are therefore applicable to cases such as this in which 
the issue revolves around finality and new and material 
evidence.

In this regard, the Board notes that the appellant was 
notified by a letter from the Board in March 2003 of the 
evidence necessary to substantiate her claim as well as the 
evidence she was expected to obtain and which evidence VA 
would obtain.  That three page letter specifically explained 
the VCAA in great detail.    Accordingly, the Board finds 
that the notice provisions of the VCAA have been satisfied 
with respect to this issue.
   
With respect to the duty to assist, once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

Relevant law and regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Certain diseases specific to former POWs may be presumed to 
have been incurred in service when the disease is manifested 
to a compensable degree at any time after separation from 
service.  Beriberi heart disease, which covers ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity, is included in the list of POW presumptive 
diseases.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 
3.309(c) (2002).

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2002).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Id.

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence. 38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

With respect to the submission of new and material evidence, 
regulations implementing the VCAA are effective only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Specifically, the Board notes that 
the regulation amended 38 C.F.R. § 3.156(a) to require that 
the newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the appellant's most recent claim was filed September 
2000, prior to August 2001, her claim will be adjudicated by 
applying the law in effect prior to August 2001, specifically 
38 C.F.R. § 3.156 (2001), discussed immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited. 
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  See Duran v. 
Brown, 7 Vet. App. 216 (1994).

Factual background

Evidence of record in February 1998

Service medical records, which consist of two affidavits for 
Philippine Army personnel, noted that the veteran reported 
having beriberi in prison camp and then being released from 
camp due to his illness.  He stated that he did not incur any 
permanent disabilities from the disease.  He reported no 
other illnesses or diseases.

There is no pertinent medical or other evidence for many 
years.  Service connection was not in effect for any 
disabilities during the veteran's lifetime.

The death certificate reveals that the veteran died in 
October 1987, at the age of 67.  The death certificate listed 
the immediate cause of death as cardio-respiratory arrest 
with the antecedent cause noted as hepatoma.  
"Hepatocellular carcinoma is malignant liver cancer, known 
also as hepatoma.  Stedman's Medical Dictionary 224, 28th ed. 
(1994)."  Mattern v. West, 12 Vet. App. 222, 223 (1999).

In a decision dated in February 1991, the Board found that 
the evidence of record showed that the veteran developed 
hepatoma many years after service without any etiological 
link to service.  Moreover, the Board determined that the 
evidence of record did not clearly show that the veteran had 
developed beriberi in service.  As such, the Board concluded 
that there was no relationship between service and his cancer 
of the liver, which developed many years after service.  In 
addition, the Board concluded that there was no evidence of 
record which showed a relationship between a heart disorder 
in service and the cause of his death.  Thus, the Board found 
that the evidence of record did not demonstrate that the 
cause of the veteran's death was related to his service or 
that he developed any presumptive condition in service as a 
result of his POW status.

A joint affidavit dated in March 1996 from two service 
comrades shows that while on the [Bataan] death march they 
rushed to help the veteran who had fallen and had been 
noticed to walk with a limp.  They noted that the veteran was 
beaten over his body including on his feet.  They reported 
they noticed the veteran murmured and complained of pain in 
his foot, legs, and ankles.

A statement dated in March 1996 was received from a private 
physician, Dr. C.L.D., (whose letterhead described him as 
"physician, lawyer, notary public and realtor).  Dr. C.L.D. 
identified himself as the attending physician of the veteran 
prior to his "complete disability discharge (CDD) from the 
Armed Forces of the Philippines for severe hypertension and 
arteriosclerotic heart disease until his death in October 
1987."  This physician noted that before he died, the 
veteran had always been under medication for recurrent pedal 
edema, chest pains, dyspnea, and hypertension.  Moreover, the 
physician commented that the veteran's clinical history 
showed that he suffered localized edema during his captivity 
as a POW and that later, the veteran had developed ischemic 
heart disease and hypertension.

Associated with the claims file in 1996 and 1997 were records 
pertaining to the veteran's admission to the Veterans 
Memorial Medical Center in October 1987.  The report noted 
the veteran had been well until approximately two months 
prior to admission when he had begun to experience 
intermittent slight epigastric pains.  There was a previous 
history of generalized massive edema for five months in 1942.  
Diagnostic studies disclosed an epigastric mass.  The 
hospital discharge diagnoses were right upper quadrant pain 
consistent with liver neoplasm, hypertensive arteriosclerotic 
cardiovascular disease with left ventricular hypertrophy, 
frequent premature atrial contractions, diffuse ischemia not 
in failure, cardiac classification II-B, chronic obstructive 
pulmonary disease secondary to chronic bronchitis, and gouty 
arthritis.

In July 1997 a private hospital advised that records 
pertaining to the veteran's admission during March and April 
1970 had been destroyed by termites.

In September 1997 the RO referred the veteran's case to a VA 
physician for a medical opinion as to whether it was as 
likely as not that heart disease contributed materially and 
substantially to the veteran's death; that it combined to 
cause death; that it aided or lent assistance to the 
production of death; that it made the veteran less capable of 
resisting the effects of the primary cause of death; or that 
it was a material influence in accelerating death.

A September 1997 medical opinion from a VA physician stated 
that hepatoma was a strong consideration in this case short 
of liver biopsy.  Moreover, the physician commented that that 
type of malignancy was fatal and usually rapid as most died 
within six months of diagnosis from gastrointestinal 
hemorrhage, progressive cachexia or hepatic failure.  In 
addition, the physician noted that the veteran had marked 
weight loss, was cachectic and had evidence of hepatic 
insufficiency.  Furthermore, the physician opined that 
hypertensive arteriosclerotic heart disease could not have 
directly or indirectly contributed to the veteran's demise.  
The physician stated that based on the Medical Center's 
discharge summary, there was no acute coronary event nor 
congestive heart failure during his admission.

In its February 1998 decision, the Board determined that new 
and material evidence had not been submitted since its 
February 1991 decision.  The Board noted that Dr. C.L.D.'s 
report was unaccompanied by any clinical documentation and 
appeared to have been based on a history as reported by the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  Similarly, 
the Board discounted the affidavits of the two comrades as 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).   

Analysis

The February 1998 Board decision is final.  See That decision 
is final. 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  As 
explained above, the appellant's claim for service connection 
for the cause of the veteran's death may only be reopened if 
she submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The present inquiry is whether any of the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, namely, whether such evidence 
reflects or suggests that the veteran's service caused or 
contributed substantially to the cause of his death.

The additional evidence received since the February 1998 
Board decision consists of treatment records from V. Luna 
General Hospital dated from November 1965 and February 1973 
and statements from the appellant with attachments.  

The V. Luna General Hospital records received since February 
1998 are new, in they were not previously of record.  
However, the records are not relevant and probative with 
respect to the crucial matter of a nexus between the hepatoma 
that caused the veteran's death and his military service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
person seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability].  The submitted 
hospital records simply show that the veteran was treated for 
gouty arthritis of multiple joints.  There is no reference to 
the death-causing condition of the veteran, much less any 
relationship between that contention and the veteran's 
service.  

With respect to the appellant's own statements on file in 
support of her claim, these are essentially reiterations of 
similar contentions raised in 1998 and are therefore not new.  
Moreover, it is now well-established that a layperson without 
medical training, such as the appellant, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See 38 C.F.R. § 3.159; Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."    

Because there is still no competent medical evidence that the 
veteran's hepatoma is etiologically related to service, the 
new evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

In short, the appellant has not submitted competent medical 
evidence which serves to link the veteran's cause of death to 
service.  The evidence which has been presented since 
February 1998 is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
appellant's attempt to reopen her claim of entitlement to 
service connection for the cause of the veteran's death is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for the 
cause of the veteran's death is not reopened and the benefit 
sought on appeal remains denied.

Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  

ORDER

New and material evidence has not been submitted with which 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death.  The claim remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

